Citation Nr: 1109329	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  08-10 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable evaluation for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to July 1965 and from May 1969 to November 1976.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO).


FINDING OF FACT

There is no medical evidence of record of blood pressure readings with a diastolic pressure reading of 100 or more, or systolic pressure of 160 or more; or minimal evaluation with a history of diastolic pressure predominantly 100 or more on continuous medication for control.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

The Veteran's claim concerning the proper disability rating to be assigned to his service-connected hypertension arises from his disagreement with the initial 

disability evaluation assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to this claim is needed under VCAA.

Furthermore, the RO's November 2007 letter informed the Veteran of what evidence was required to substantiate his claim for increased disability rating and of his and VA's respective duties for obtaining evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 556 U. S. ___ (2009) (slip op., at 15) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records as well as all of his identified and available post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pursuant to the Board's September 2009 remand, the RO obtained and associated with the claims file VA outpatient treatment records relating to the Veteran, dated from December 1999 through September 2009.  Accordingly, the Board concludes that there has been substantial compliance with its September 2009 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Furthermore, the Veteran was afforded VA examinations to determine the severity of his hypertension.  38 C.F.R. § 3.159(c)(4).  The Board finds that the VA examinations obtained in this case are adequate and they provide sufficient detail to 

determine the severity of the Veteran's service connected hypertension because the examinations were based upon a clinical examination of the Veteran, a review of his medical records, and with consideration of the Veteran's statements.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the February 2008 VA examiner failed to indicate that the Veteran's claims file was reviewed, and there is no evidence that the claims file was not reviewed in February 2008.  Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) ("The [presumption of regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary.").  Moreover, even if the February 2008 VA examiner did not review the Veteran's claims file, the Board finds that this does not constitute a prejudicial error.  Here, an increase in the disability rating is at issue and the present level of the Veteran's service-connected disability is of primary concern.  As it would not change the objective and dispositive findings made during the VA examination, review of the claims file was not required.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997).  Finally, while the last VA examination was conducted over 2 years ago, the Board finds that duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995).  Moreover, at his May 2009 hearing before the Board, the Veteran testified that his blood pressure had been relatively stable and there had been no increase in his hypertension medication since he filed the present claim on appeal in 2005.  Further, subsequent VA treatment records noting the Veteran's blood pressure reading are of record.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this issue, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 

2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  
 
In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where a Veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability 

increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

Service connection for hypertension was granted by an April 2007 rating decision and a noncompensable evaluation was assigned under 38 C.F.R. § 4.104, Diagnostic Code 7101, effective March 28, 2005.  In May 2007, the Veteran filed a timely notice of disagreement as to the initial noncompensable evaluation for his service-connected hypertension, and perfected his appeal in March 2008.

Under Diagnostic Code 7101, hypertensive vascular disease, hypertension, and isolated systolic hypertension warrant a 10 percent evaluation with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Where the criteria for a compensable evaluation under a diagnostic code are not met, as here, a noncompensable evaluation is awarded.  See 38 C.F.R. § 4.31 (2010).

The medical evidence of record includes numerous blood pressure readings relevant to this issue.  For the purpose of reporting these blood pressure readings, the systolic blood pressure reading will be listed first, followed by a slash, and the diastolic blood pressure reading will be listed last.

In a January 1988 private medical report, the Veteran's blood pressure was 140/94.  In an October 1988 private medical report, the Veteran's blood pressure was 130/86.  In a July 1989 private medical report, the Veteran's blood pressure was 142/88.

In a September 1990 private medical report, the Veteran's blood pressure was 150/88.  In a November 1990 private medical report, the Veteran's blood pressure was 126/88.  

In a March 1991 private medical report, the Veteran's blood pressure was 130/76.  In an October 1991 private medical report, the Veteran's blood pressure was 146/90.

In a March 1996 private medical report, the Veteran's blood pressure was 140/82.  In a July 1996 private medical report, the Veteran's blood pressure was 130/70.  In a November 1996 private medical report, the Veteran's blood pressure was 130/76.

In an April 1997 private medical report, the Veteran's blood pressure was 142/70.  In a December 1998 VA outpatient medical report, the Veteran's blood pressure was 148/88.

In a March 1999 VA outpatient medical report, the Veteran's blood pressure was 130/68.  In a June 1999 VA outpatient medical report, the Veteran's blood pressure was 152/82.  In a September 1999 VA outpatient medical report, the Veteran's blood pressure was 152/78.  In a December 1999 VA outpatient medical report, the Veteran's blood pressure was 152/72.

In a March 2000 VA outpatient medical report, the Veteran's blood pressure was 156/76.  In a July 2000 VA outpatient medical report, the Veteran's blood pressure was 148/86.  In a September 2001 VA outpatient medical report, the Veteran's blood pressure was 142/88.

In a January 2002 VA outpatient medical report, the Veteran's blood pressure was 144/64.  In a May 2002 VA outpatient medical report, the Veteran's blood pressure was 142/74.  In a September 2002 VA outpatient medical report, the Veteran's blood pressure was 142/60.

In a March 2003 VA outpatient medical report, the Veteran's blood pressure was 128/64.  In a September 2003 VA outpatient medical report, the Veteran's blood pressure was 136/75.  In an August 2004 VA outpatient medical report, the Veteran's blood pressure was 140/74.

In an August 2005 VA outpatient medical report, the Veteran's blood pressure was 145/77.  In another August 2005 VA outpatient medical report, the Veteran's blood pressure was 147/70.  In a November 2005 VA outpatient medical report, the 

Veteran's blood pressure was 132/70.  In a June 2006 VA outpatient medical report, the Veteran's blood pressure was 101/69.

In December 2006, the Veteran underwent a VA hypertension examination.  The VA examiner stated that the claims file was reviewed.  The examiner noted post-service treatment records indicated that the Veteran had episodic mildly elevated systolic pressures between 1986 through 1997 and that he was noted to have hypertension at a VA Medical Center in December 1998, with a blood pressure reading of 148/88; however, the Veteran was not started on medication until July 2000.  The examiner noted that the current treatment for hypertension was by medication.  The Veteran reported occasional headaches but denied any other symptoms or any side effects due to medication.  Upon three different measurements, the Veteran's blood pressure was 143/69, 134/72, and 146/78.  The diagnosis was mild isolated systolic hypertension.

In a May 2007 VA outpatient medical report, the Veteran's blood pressure was 122/65.  A December 2007 VA examination reported that the Veteran's blood pressure was 139/70 in the left arm, 131/75 in the right arm, and 136/75 in a supine position.  In a November 2007 VA outpatient medical report, the Veteran's blood pressure was 114/66.

In February 2008, the Veteran underwent a VA hypertension examination.  The Veteran denied a history of hypertensive renal disease, hypertensive cardiovascular disease, epitaxis, stroke, or near-stroke related to hypertension, but reported headaches related to hypertension.  The examiner stated that continuous medication was needed to control hypertension and the symptoms of possible complications were fatigue and nocturia.  On physical examination, the Veteran's blood pressure was 144/77, and the examiner noted two other blood pressure readings of 114/66 in November 2009 and 122/65 in May 2007.  The diagnosis was hypertension that was under good control.  The examiner noted that the Veteran's hypertension was stable, but symptoms of transient headache and fatigue were increasing according to the Veteran.  The examiner stated that these symptoms were characteristic of 

inflammatory disease.  The examiner further stated that while the Veteran's hypertension was stable, it was not at optimum control.

In a January 2009 VA outpatient medical report, the Veteran's blood pressure was 138/87.  In a September 2009 VA outpatient medical report, the Veteran's blood pressure was 147/80.

An initial compensable rating is not warranted for the Veteran's service-connected hypertension.  The medical evidence of record includes 39 separate blood pressure readings, to include the Veteran's history of blood pressure readings since the initial diagnosis of hypertension are also of record.  The medical evidence of record does not show that the Veteran's hypertension has been manifested by diastolic pressure readings of 100 or more or systolic pressure readings of 160 or more, at any time during the pendency of this appeal.  See 38 C.F.R. § 4.104, Diagnostic Code 7101; see also Fenderson, 12 Vet. App. at 126.  Although the medical evidence of record shows that the Veteran's hypertension required continuous medication for control since July 2000, a 10 percent evaluation is not warranted as a history of diastolic pressure of predominantly 100 or more is not shown.  As such, an initial compensable evaluation for hypertension is not warranted.

Staged ratings have been considered.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected hypertension, the evidence shows no distinct periods of time during the period of this appeal, during which the Veteran's hypertension varied to such an extent that a rating greater than a noncompensable evaluation would be warranted.  Thus, staged ratings are not in order.  See Fenderson, 12 Vet. App. at 126.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the 

rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disability rating for hypertension inadequate.  The Veteran's hypertension was evaluated under to 38 C.F.R. § 4.104, Diagnostic Code 7101, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  There is no medical evidence of record of blood pressure readings with a diastolic pressure reading of 100 or more or systolic pressure of 160 or more, or a history of diastolic pressure predominantly 100 or more on continuous medication for control.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disabilities ratings for his hypertension.  Compensable ratings are provided for certain manifestations of hypertension, but the medical evidence reflects that those manifestations are not present in this case.  Accordingly, the current noncompensable schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.104, Diagnostic Code 7101.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the medical evidence of record does not show findings that meet the 

criteria for a compensable evaluation, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994).


ORDER

An initial compensable evaluation for hypertension is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


